                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Abingdon Division



   WILLIAM D. CARMACK,

                          Plaintiff,

   v.                                                      Civil Action No. 1:18-cv-31

  COMMONWEALTH OF VIRGINIA, et al,

                          Defendants.


                             DECLARATION OF DAVID MATLOCK

          I, David Matlock, hereby declare and state as follows:

  1.      I am the Executive Director at the Southwest Virginia Higher Education Center ("the

  Center"), a position I have held since November 2, 2015. Prior to that position, I worked at the

  Virginia Highlands Community College ("VHCC") for twenty-four years. I have twenty-seven

  years of experience in the community college and education system in the Commonwealth of

  Virginia.

  2.      As Executive Director, I am responsible for overseeing all aspects of the management

  and operation of the Center. In this capacity, I have access to true and accurate copies of emails,

  documents, systems, and all other contemporaneous business records at the Center, records that I

  regularly rely upon for business decisions. My administrative responsibilities have required

  familiarity with the facts and circumstances related to this lawsuit.

  A.     Organization of the Center

  3.     Established in 1991, the Center partners with public and private colleges and universities

  to provide degree programs, certificates, and professional development courses.          The core

                                                    1

Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 1 of 21 Pageid#: 380
   responsibilities of the Center are to 1) encourage the expansion of higher education degrees,

   adult and continuing education, workforce training, and professional development through

  partnerships with public institutions of higher education and private institutions of higher

  education; 2) facilitate the delivery of teacher training programs leading to licensure and

  undergraduate and graduate degrees; 3) serve as a resource and referral center by maintaining

  and disseminating information on existing educational programs and resources; and 4) develop,

  in coordination with the Council, specific goals for higher education in Southwest Virginia. Va.

  Code§ 23.1-3125.

  4.     The Center is governed by a 23-member Board of Trustees that includes members of the

  Virginia General Assembly, university presidents, agency heads, and citizen members appointed

  by the Governor. As Executive Director, I report to the Board of Trustees and the Virginia

  Secretary of Education. Within the Board of Trustees is an Executive Committee comprised of

  five members of the full Board, which oversees the affairs of the Center between Board

  meetings. The Executive Committee also takes up sensitive issues such as personnel matters

  (where confidentiality is required and would be hard to ensure with a larger group) and offers

  input into decisions that need a timely resolution for the efficient operation of the Center. The

  Executive Committee also usually performs an annual evaluation of the Executive Director's

  performance.

  5.     In 2009 a separate Foundation was formed to support the educational programs and

  activities of the Center and the Energy Center. The Foundation also administered the Tobacco

  Region Scholarship Program on behalf of the Virginia Tobacco Region Revitalization

  Commission until 2018. The Foundation also administers research and development grants from

 the Tobacco Commission.       At one point, the Foundation's grant and scholarship portfolio



                                                 2

Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 2 of 21 Pageid#: 381
   exceeded $18 million. The Foundation is a private entity that is separate from the Center.

   Workshare agreements between the Foundation and the Center have existed in the past, but steps

   have been taken to keep the activities of the Center-which is a public state agency-separate

   from the Foundation.

   6.      When I started working at the Center, William "Duffy" Carmack was the Chief Financial

   Officer ("CFO"). Carmack was hired in 2012. Two immediate things I noticed about Carmack

  was his dependence on Business Manager, Deborah Hensley, and the amount of time he was

  spending doing work for the Foundation. First, I noticed that when I would ask Carmack for

  financial data from the Center, he would often ask Hensley to prepare the data for him. Second,

  it appeared that Carmack was spending significantly more time performing work for the

  Foundation than his workshare agreement allowed.         Because the Center was taking steps to

  create more separation from the Foundation, Carmack would no longer be responsible for a

  significant portion of his workload that related to the Foundation.

  7.       Prior to Carmack's arrival, the Center had operated without a CFO for approximately 15

  years.    The CFO position had been created to develop the Clean Energy Research and

  Development Center ("Energy Center") and secure tenants involved in the research,

  manufacture, and/or development of "Clean Fuel Energy" products and systems. The CFO was

  also tasked with securing research and development grants to develop early-stage growth-

  oriented, investment-worthy technology companies to rural southwestern and southern Virginia.

  8.       Since its inception, the Center contracted with the University of Virginia ("UV A") to

  administer and manage human resource issues for the Center. These services, among others

  provided by UVA, were eventually put into a formal five-year agreement in 2011.          UVA

  discontinued providing the Center human resource services on July 1, 2018, at which point the



                                                  3
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 3 of 21 Pageid#: 382
   Center shifted to the Shared Services Center with the Virginia Department of Human Resource

   Management ("DHRM").         My primary contact with UVA was Donna Kauffman, the UVA

   Human Resource Specialist assigned to the Center. I relied upon Kauffman's advice for the vast

   majority of my human resource questions.

   B.     Mandated Budget Reduction

   9.     On August 26, 2016, I received an email from Paul Reagan, Chief of Staff for Governor

   Terry McAuliffe, requesting budget savings plans for fiscal year 2017. A true and accurate copy

  of this email, SWVHEC25988-25990, has been attached hereto as Exhibit 1. I was instructed to

  prepare savings strategies equal to five percent of the Center's adjusted legislative general fund

  appropriation. (Ex. 1 at 2.) The email welcomed any and all valid savings strategies, but

  stressed that the majority of reduction strategies emphasize recurring savings. (Id.) The email

  advised that the modification or elimination of existing responsibilities that are not "mission

  critical" to the Center should be considered. (Id. at 3.)

  10.     I received another email from Reagan on September 27, 2016, that provided additional

  guidance with respect to budget savings plans.          A true and accurate copy of this email,

  SWVHEC25984-25987, has been attached hereto as Exhibit 2. The email stressed that I should

  prepare for an additional five percent cut in fiscal year 2018. (Ex. 2 at 1.) I was reminded that

  savings strategies for fiscal year 2018 should provide ongoing savings in future fiscal years to

  maintain structural balance. (Id. at 2.)

  11.    After receiving the Governor's budget reduction mandate, I began to research budget

  saving options available to me as agency head. Because the mandate stressed recurring savings

  strategies for multiple fiscal years, using general funds to cover the budget reductions would not

  be a sustainable long-term strategy. Upon arriving at the Center, I observed a great deal of



                                                   4

Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 4 of 21 Pageid#: 383
   responsibility overlap between semor administrators.      By streamlining the administrative

   responsibilities of the Center, I believed I could ensure that the Center would become a more

   effective and efficient state agency.

   12.    During my time at VHCC, the community college has used the Workforce Transition Act

  ("WTA") multiple times to find recurring savings options.      I called Chris Fields, the Vice

  President of Finance at VHCC, to discuss the WTA process. Fields had worked at the Center as

  the Budget Manager from March 1, 1996 until March 24, 2007, and as Director of Finance &

  Legislative Affairs from March 25, 2007 until she left on May 22, 2012 to join VHCC.

  13.     On or around October 28, 2016, I called Kauffman, to discuss a possible WTA proposal

  for the Center. During this phone conversation, I stated that Joyce Brooks, William Carmack,

  and Douglas Viers might be possible candidates in my WTA proposal.

  14.     On November 4, 2016, I asked Kauffman to provide me the WTA cost for eliminating

  Brooks' position.     A true and accurate copy of this email, SWVHEC4278-4279, has been

  attached hereto as Exhibit 3.

  15.     On November 9, 2016, I received an email from Kauffman with the estimated WTA cost

  for Carmack and Viers.       A true and accurate copy of the email, SWVHEC6204, has been

  attached hereto as Exhibit 4.

  16.     After receiving the WTA estimates for Carmack and Viers, I asked Kauffman if Carmack

  had the requisite years of state service to ensure he would be eligible for WTA benefits.

  Kauffman emailed me that same day to confirm that Carmack did not need to wait until his five-

  year anniversary date in order to be eligible for the WTA. A true and accurate copy of this

  email, SWVHEC4274, has been attached hereto as Exhibit 5. This was important because when

  a position is eliminated under the WTA, the affected individual may be eligible for enhanced



                                                5
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 5 of 21 Pageid#: 384
   retirement benefits. Kauffman advised me not to inform any of the individuals whose positions

   were being considered for elimination until more details had been fleshed out.

   17.    On or around January 16, 2017, I had a phone conversation with Fields to review the

   WTA process to get a clear understanding of what steps I needed to take. Fields explained that I

  needed approval from the Virginia Department of Planning and Budget ("DPB") before moving

  forward. Fields explained that with DPB approval, the Virginia Retirement System ("VRS")

  would absorb the costs related to the WTA process, which would save the Center money.

   18.    Essentially, an individual whose position is eliminated under the WTA may choose to

  receive either severance benefits (essentially, a lump sum based on years of state service) or

  enhanced retirement (credit to be applied to their retirement). Severance benefits are calculated

  using the years of service, a credit for health insurance premiums, and a credit for life insurance

  premiums. Receiving severance benefits also entitles the individual to preferential hiring rights

  for the same classified staff role in another state agency for twelve months. Enhanced retirement

  applies when an individual retires immediately, but have a certain number of years added to that

  individual's years of continuous state service. The more years of continuous state service an

  individual has, the higher their monthly retirement benefit will be once they retire.

  19.    Enhanced retirement under the WTA potentially entails higher costs to the agency than

  simply providing a lump sum severance benefit.          However, if the WTA proposal receives

  approval from DPB and DHRM, then VRS would absorb the costs of the enhanced retirement.

  Thus, I had a strong incentive to keep DPB and DHRM involved in the WTA process.

  20.    I arranged for a meeting with Kauffman for January 26, 2017. Prior to that meeting, I

  requested that Janet Williams and Patricia Ball be added for consideration. A true and accurate

  copy of this email, SWVHECl 1899, has been attached hereto as Exhibit 6.



                                                   6

Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 6 of 21 Pageid#: 385
   21.    On January 26, 2017, I met with Kauffman and Michelle Small of UVA to discuss the

   steps necessary to move forward and submit a WTA request. Adam Tolbert of the Center also

   attended the meeting. I received an email from Kauffman that same day with WT A estimates for

   Ball, Viers, Brooks, and Carmack. A true and accurate copy of this email, SWVHECl 1712, has

  been attached hereto as Exhibit 7.

  22.     On January 26, 2017, Kauffman forwarded to me a WTA Exemption Letter template

  from Deborah Rigdon of DHRM.         A true and accurate copy of this email and attachment,

  SWVHECl 1790-11791, has been attached hereto as Exhibit 8.

  23.      On February 2, 2017, I met with Michael Maul and Adam Henken of DPB to discuss

  my intention to go forward with the WTA for the Center. Maul reviewed the WTA steps with

  me and stressed the importance of seeking DPB approval at the beginning of the process. He

  stated that with DPB approval, VRS would cover the cost of enhanced retirement under the

  WTA.     During that meeting, I discussed including Carmack in the WTA proposal.         Maul

  affirmed my decision to include Carmack. A true and accurate copy of an email confirming this

  meeting, SWVHEC12169, has been attached hereto as Exhibit 9.

  24.    On February 3, 2017, I received an email from Kauffman with the updated WTA

  estimates for Brooks, Viers, Williams, Ball, and Carmack. A true and accurate copy of this

  email, SWVHEC10837-10838, has been attached hereto as Exhibit 10.

  25.    On or around February 15, 2017, I had a lengthy discussion with Dr. Rachel Fowlkes, the

  former Executive Director for the Center, to discuss my plans to move forward with a WTA

  proposal that would address ongoing savings in future fiscal years. I informed Fowlkes that I

  had discussions with DHRM, DPB, and UVA and that they were all aware of my intentions.

  Fowlkes was the founding agency head and knew all of the Center's history, plus she had a good



                                                7
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 7 of 21 Pageid#: 386
  understanding of the Center's budget. Fowlkes agreed with me that the Center could be more

   efficient and that moving forward with a WTA proposal would address the ongoing savings

  mandate from Governor McAuliffe.

  26.     Between March and April of 2017, in order to identify potential improvements, I took

  time to observe all departmental daily operations and conduct a thorough evaluation of

  productivity, departmental budgets, stewardship, and program development and support.             I

  consulted senior members of the Center's leadership team, Center partners, and members of the

  Center's Board of Trustees. I also talked with community business leaders to seek their opinions

  about the operation of the Center and their knowledge of services and programs offered. During

  my research, I attempted to keep all conversations centered on agency effectiveness, efficiency,

  and long-term sustainability. I also shared my plans with Elizabeth Griffin, the Senior Assistant

  Attorney General who was assigned to the Center as lead counsel.

  27.    I decided ultimately that the WTA proposal could not include Viers or Ball because I

  could not sustainably shift their responsibilities to other Center employees.

  28.    It became very clear to me during my research that reorganization was necessary to

  streamline redundant and duplicative administrative responsibilities and meet the required fiscal

  accountability requested by Governor McAuliffe. I also realized that I would need to seek the

  approval of the Executive Committee.

  C.     Going Forward with the WT A

  29.    By May of 2017, I believed I had conducted the necessary research to move forward with

  the WTA. With respect to the CFO position, I noted that the Center had operated without a CFO

  position from 1992 until 2012. In addition, the position had been created to develop the Energy

  Center and secure tenants involved in the research, manufacture, and/or development of "Clean



                                                   8
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 8 of 21 Pageid#: 387
   Fuel Energy" products and systems.        The CFO was also tasked with securing research and

  development grants to develop early-stage growth-oriented, investment-worthy technology

  companies to rural southwestern and southern Virginia. A long-term lease was secured in March

  2017 to a non-research client (medical practice) with the lease being managed by the Foundation.

  With the leasing of the Energy Center, a declining portfolio of research grants, and a shift to

  separate the activities of the Center from the Foundation, I believed that Carmack's workload

  would decrease significantly with no corresponding decrease in salary.

  30.     With the anticipated reduction in Carmack's responsibilities, I had to analyze his

  remaining job responsibilities.      I noted that Hensley provided a great deal of the Center's

  leadership pertaining to budget oversight, procurement, reconciliation, and budget development,

  all of which were in Carmack's job description. A true and accurate copy of representative

  emails in which Hensley often worked lockstep with Carmack, SWVHEC23507-23523, has been

  attached as Exhibit 11. I felt that day-to-day operations-such as advanced fiscal bookkeeping,

  accounting, budgeting, and managing accounts receivable-could be managed by Hensley at a

  significantly lower salary than what the CFO was being paid. This would create a net yearly

  savings to the budget of $154,276.

  31.    On May 1, 2017, I asked Brooks to arrange a conference call with UVA to discuss the

  WTA. A true and accurate copy of this email, SWVHECl 1581, has been attached hereto as

  Exhibit 12.

  32.    Around this time, I took steps to limit Brooks' involvement in the WTA proposal because

  she was potentially affected. I also did not inform Carmack that I was considering abolishing the

  CFO position, and I did not include him on any discussions related to the WTA proposal.




                                                   9

Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 9 of 21 Pageid#: 388
   33.    On May 1, 2017, Tolbert and I had a phone conversation with Maul and Henken to verify

   agency exemption from paying the VRS costs of enhanced retirement due to the WTA.

   34.    On May 2, 2017, I directed Tolbert to email Kauffman and provide her with a link to the

   relevant provisions of Virginia Code and state policy that explained the steps necessary for

   agency exemption. A true and accurate copy of the email, SWVHEC10829, has been attached

   hereto as Exhibit 13.

   35.    On May 22, 2017, I received two emails from Kauffman informing me that Susan Harris,

   Interim UVA Human Resource Benefits Supervisor, would be assisting with the WTA

   paperwork along with the WTA waiver template.         A true and accurate copy of the email,

   SWVHEC10832-10834, has been attached hereto as Exhibit 14.

   36.    On May 25, 2017, I called Fields at VHCC and asked if she could share a copy of the

   cover letter used by VHCC when requesting WTA approval. Fields sent two emails within hours

   of my request.      True and accurate copies of the emails, SWVHEC4047-4051 and

   SWVHEC4055-4056, have been attached hereto as Exhibit 15 and Exhibit 16, respectively.

   37.   On June 30, 2017, I met with the Executive Committee to conduct my annual review and

   discuss my reorganization plan and WTA proposal. I informed the Executive Committee that

  Carmack was included in the WTA proposal and that the Center did not require a CFO position.

  I reminded the Executive Committee that I intended the Center's finance division to operate in

  the manner in which it operated for the first 15 years prior to Carmack' s arrival. A true and

  accurate copy of the meeting minutes, SWVHEC686-688, have been attached hereto as Exhibit

  17. A true and accurate recording of the meeting has been attached hereto as Exhibit 18.

  38.    The Executive Committee accepted the WTA proposal and instructed me to move

  forward with the plan. (Ex. 17.)



                                                10
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 10 of 21 Pageid#: 389
   39.    At this time, the Executive Committee consisted of Chairman Senator Bill Carrico,

   VHCC President Gene Couch, UVA-Wise Chancellor Donna Henry, Saul Hernandez, and

   Radford University President Brian Hemphill. The Executive Committee entered into "closed

   session" when I discussed the WTA proposal, meaning the details of those conversations are

   exempt from the Virginia Freedom of Information Act and are not recorded.

   40.    Thereafter, I stayed in regular communication with Kauffman and UVA to keep them

   apprised of the status of the WTA proposal and provide them documents justifying the decision.

   A true and accurate copy of one of these emails, SWVHEC12372-12375, has been attached

   hereto as Exhibit 19.

   41.    On October 24, 2017, I received an email from Carol Summers, Senior Employee

   Relations Specialist at UVA, requesting a conference call to include Bobbi Thibo, Employee

   Relations Manager at UVA. These emails demonstrate the continued input and guidance I

   received from UVA throughout the WT A process. A true and accurate copy of these emails,

   SWVHECl 1948-11949 and SWVHEC12005-12007, have been attached hereto as Exhibit 20.

  42.     On November 13, 2017, I emailed the WTA proposal to Sara Wilson, Agency Head of

  DHRM, and Dan Timberlake, Agency Head of DPB. A true and accurate copy of the email,

   SWVHEC12010-12014, is attached hereto as Exhibit 21.

  43.     The WTA proposal mapped out my reorganization plan along with the respective savings

  and costs to the Center.      For example, abolishing the CFO position and moving those

  responsibilities to a lower administrative position would net yearly savings of $154,276. (Ex. 21

  at 3.) I also proposed creating a part-time Grant Writer position that would focus on securing

  funds for the development of educational programs and services. The net yearly cost to create

  this position was $41,355. (Id.) Once all these costs and savin~s were tallied, I was able to



                                                 11
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 11 of 21 Pageid#: 390
   calculate a total net savings to the budget of $108,058.00, which is equal to the 5% budget

   reduction mandate for fiscal years 2017 and 2018. (Id. at 2, 4.) Abolishing the CFO position

   was essential to this reorganization plan.

   44.    On November 22, 2017, I received am email from Rigdon seeking additional information

   about the WTA proposal and to offer her assistance in making the needed strategic

   organizational changes.    We had a phone conversation that same day to review the WTA

   proposal and the steps I needed to complete to receive the approval of DHRM. A true and

   accurate copy of the email, SWVHEC4213-4217, has been attached hereto as Exhibit 22.

   45.    On November 21, 2017, I received approval from DPB for the WTA proposal.

   46.    On November 27, 2017, .J forwarded to Rigdon my timeline of the WTA process and

   other documents that she had requested.                A true and accurate copy of the email,

   SWVHECl 1921-11922, has been attached hereto as Exhibit 23. Rigdon explained that she

   wanted to make sure that my research was correct and that she was interested in the timeline up

   to November 2017. She requested job descriptions for Carmack and Hensley and the minutes

   from the June 30, 2017 Executive Committee meeting. She did not share with me why she

   wanted this information other than it was part of DHRM's review of my WTA proposal.

  47.     At no time did Rigdon inform me or imply that Carmack had called DHRM employees to

  complain about my performance.

  48.     After reviewing the documents, Rigdon agreed that there was a great deal of duplication

  between the job descriptions of Carmack and Hensley, and that including Carmack in the WTA

  proposal would be the easiest for her to defend.




                                                     12
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 12 of 21 Pageid#: 391
   49.     On December 8, 2017, Rigdon forwarded to me edits to a restructuring analysis for the

   WTA proposal. A true and accurate copy of the email, SWVHEC5306-5308, has been attached

   hereto as Exhibit 24.

   50.    On December 18, 2017, Rigdon forwarded severance benefit calculations for Carmack,

   Brooks, and Williams.        A true and accurate copy of this email and attachments relating to

   Carmack, SWVHEC10944-10954, has been attached hereto as Exhibit 25. These calculations

   showed the costs if the impacted individual elected to receive severance benefits or enhanced

   retirement. (Ex. 25 at 1.)

   51.    On December 21, 2017, I received an email from Griffin that contained correspondence

   with UVA counsel regarding the WTA process at the Center.            UVA counsel stressed the

   importance of having a police officer and security available on the day I made the WTA plans

   public. I received legal advice that Carmack, Brooks, and Williams should be escorted to their

   cars. A true and accurate copy of the email, SWVHEC12183-12186, has been attached hereto as

   Exhibit 26.

   52.    On December 21, 2017, I emailed Rigdon, Griffin, Kauffman, and Summers the final

   documents for the WTA proposal for their review. A true and accurate copy of the email,

   SWVHEC5745-5763, has been attached hereto as Exhibit 27.

   53.    On December 21, 2017, I received an email from Griffin with her suggested edits. A true

  and accurate copy of the email, SWVHEC12241-12242, has been attached hereto as Exhibit 28.

  54.     On January 2, 2018, I emailed Kauffman, Rigdon, and Summers edits WTA documents

  after multiple phone conversations during the day.      A true and accurate copy of the email,

  SWVHECl 1635, has been attached hereto as Exhibit 29.




                                                   13
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 13 of 21 Pageid#: 392
   55.    On January 3, 2018, I received an email from Rigdon indicating her approval of all the

   WTA documents.       Rigdon had no further edits.      A true and accurate copy of the email,

   SWVHEC12149, has been attached hereto as Exhibit 30.

   56.    On January 3, 2018, I received an email from Kauffman with all final WTA documents

   attached. A true and accurate copy of the email and attachments, SWVHECl 1021-11033, has

   been attached hereto as Exhibit 31.

   57.    On January 3, 2018, I emailed Rigdon, Kauffman, Summers, and Griffin the finalized

   WTA packets for their final review. A true and accurate copy of the email, SWVHEC12147, has

   been attached hereto as Exhibit 32.

   D.     Informing Carmack of his Layoff

   58.    On January 4, 2018, I called Carmack into the Presidential Conference Room and

   informed him that his position was being eliminated under the WTA. Kauffman attended the

   meeting as well. I provided Carmack a letter explaining that the decision was due to budgetary

   reductions and the need to make the Center more efficient and effective. I also provided him

   with documents explaining all the benefits he was owed under the WTA. A true and accurate

  copy of the WTA packet, SWVHEC10759-10807, has been attached hereto as Exhibit 33.

  59.     To prepare for this meeting, I drafted talking points in which I outlined the WTA process

  and explained the available benefits that were owed. A true and accurate copy of the talking

  point, SWVHECl 1020, has been attached hereto as Exhibit 34.

  60.    During this meeting, Carmack informed me that he was the individual who made the

  anonymous Hotline complaint against me. I told Carmack that I had no knowledge or proof that

  he was in fact the anonymous caller until he disclosed it just now.




                                                  14
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 14 of 21 Pageid#: 393
   61.     On January 19, 2018, I forwarded to Carmack additional documents, including a "Blue

   Card" that would enable him to have preferential hiring for any position within a state agency

   that is in the same Role as his former position and for which he is minimally qualified. A true

   and accurate copy of these documents, SWVHEC 10808-10812, has been attached hereto as

   Exhibit 35.

   62.    Carmack signed and returned the documents on January 19, 2018. A true and accurate

   copy of the documents, SWVHEC10813-10820, has been attached hereto as Exhibit 36.

   Carmack chose to receive the severance benefit rather than the enhanced retirement option. (Ex.

   36 at 8.) Thus, Carmack did not retire.

   63.    I provided Joyce Brooks and Janet Williams similar WTA packets. Both Brooks and

   Williams opted to receive enhanced retirement.        Because they officially announced their

   retirement, they were invited to an annual cookout the Center hosts. It has been the practice of

   the Center, which predated my tenure, to invite any employee who retired that year to the

   luncheon and recognize their contributions to the Center. Employees who left the Center but did

  not retire are not invited to the luncheon. If Carmack had announced his retirement, he would

  have received an invitation. My administrative assistant, Kathy Hietala, organizes the event.

  64.     All three individuals were escorted out of the Center. This was a decision made upon the

  advice oflegal counsel. (Ex. 26.)

  65.     On January 4, 2018, I informed the full Board of Trustees of the implementation of the

  WTA.     I informed the Board that the mandated reductions over the last two budget cycles

  resulted in the need to eliminate the positions of Carmack, Brooks, and Williams. I further

  informed the Board that I worked with UVA and DHRM to take all necessary steps to insure that




                                                 15
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 15 of 21 Pageid#: 394
   I followed state policy and the Virginia Code. I invited any and all questions from the Board. A

   true and accurate copy of this email, SWVHEC4715, has been attached hereto as Exhibit 37.

   66.     Three Board members reached out to me with their initial concerns: Cheryl Carrico,

   Joshua Ely, and Steve Cochran. Each member requested further explanation as to why the

   positions needed to be eliminated. I explained how it would not be sustainable to use general

   funds to meet the budget reductions, and I was looking for a long-term strategy. I also told them

   of the WTA process and all the steps I took to ensure compliance with state policy. All three

   individuals said they understood my decision, and I have not heard of any complaints from them

   smce.

   67.     Carmack was not terminated.     Rather, his positon was eliminated due to the budget

   reduction mandated by Governor McAuliffe. I believed eliminating the CFO position was in the

  . best interests of the Center to make it a more efficient and effective state agency.        My

   implementation of the WTA has resulted in significant savings to the Center, positioned the

   Center for long-term financial viability, and allowed the Center to expand its program offerings

   to better serve the community. Laying off Carmack was an essential component of this plan.

   68.     I continued to work with DHRM to finalize the WTA exemption request that would allow

  YRS to absorb the costs of the WTA. On March 30, 2018, Rigdon provided me additional edits

  to the WTA exemption documents. A true and accurate copy of the email and attachment,

  SWVHEC6102-6103, 6143, has been attached hereto as Exhibit 38.

  69.      On June 12, 2018, I received final approval from DHRM on the WTA Exemption

  Request, which exempted the Center from paying costs to VRS for any enhanced requirement

  benefits under the WTA.         A true and accurate copy of the email and attachment,

  SWVHEC10822-10823, has been attached hereto as Exhibit 39.



                                                 16
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 16 of 21 Pageid#: 395
   E.      OSIG Investigation

   70.     On October 16, 2017, I received a phone call from Tim Sadler, State Hotline Manager at

   the Office of State Inspector General ("OSIG"), who explained that someone had called the

   Virginia Fraud, Waste and Abuse Hotline ("Hotline") and reported me for possible waste and

   abuse. Sadler explained that the Hotline provides an anonymous and confidential method for

   state employees and citizens to report suspected fraud, waste, or abuse in state agencies. Sadler

   informed me he would be investigating six areas and that he would follow up with an email for

   each area.

   71.    I informed Sadler that I was in the middle of a WTA proposal and asked him if I should

   stop. I reviewed the steps I had taken with respect to the WTA and the timing of each step, and

   informed Sadler that the WTA proposal included Brooks, Williams, and Carmack. I shared my

   concern that the Center could be exposed to legal liability if the anonymous caller was one of the

   three individuals included in the WTA proposal. Sadler told me that if I had documented that I

   started the WTA process well before my knowledge of the anonymous caller's complaint

   (October 16, 2017), then I should continue to move forward. I shared with Sadler that the WTA

   process with UVA was initiated 12 months earlier.

   72.    On October 17, 2017, I received an email from Sadler documenting our phone

   conversation from the day prior. A true and accurate copy of this email, SWVHEC6206, has

  been attached hereto as Exhibit 40. I cooperated fully with Sadler with his investigation and

  provided him with all the information and documents he requested.

  73.     On November 8, 2017, I received an email from Sadler stating that he had completed his

  investigation, and he attached a draft of his report for my review. A true and accurate copy of

  the email, SWVHEC6190, has been attached hereto as Exhibit 41.



                                                  17
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 17 of 21 Pageid#: 396
   74.     The Hotline Report found that three allegations were unsubstantiated, two of the

   allegations were partially substantiated, and one allegation was substantiated. I took corrective

   action to address the issues Sadler identified. Notably, none of the substantiated allegations

   involved the misuse of state funds or fraud. A true and accurate copy of the Hotline Report,

   SWCHEC4970-4974, has been attached hereto as Exhibit 42.

   75.    At no point did Sadler inform me of or imply the identity of the anonymous caller.

   76.    I am aware that another Hotline complaint was initiated against Carmack for activities

   related to his work with the Foundation. At no point during the course of that investigation did I

   learn or infer that Carmack was the anonymous Hotline caller for the complaint against me.

   77.    With respect to the Hotline complaint, I deny any allegation of fraud, waste, or abuse.

   Many of the issues of which Carmack complained were trivial (the missing mobile), lacked any

   effort to corroborate beyond his own speculation (missing funds from various fundraisers), or

   were issues within his ability to correct (sole source justification). To the extent Sadler found

   that my actions did not comport completely with policy, I either provided a sufficient

   explanation (Tolbert had sufficient need to access human resource systems) or took the necessary

   corrective action (began submitting my travel vouchers in a timely manner). I deny that any

  funds or state resources were misused.

  D.      Political Affiliation

  78.     I am not registered under any political party in Virginia.     In fact, I understand that

  Virginia does not allow official party registration. A true and accurate copy of this information

  has been attached here to as Exhibit 43. I have supported members of both major political

  parties both financially and professionally.     Historically, the Board of Trustees contained




                                                  18
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 18 of 21 Pageid#: 397
   Members of the General Assembly from both major political parties, so it is not in the best

   interests of the Center to "take sides" in any hostile or confrontational manner.

   79.     I was not aware of Carmack's political affiliation. After Carmack's departure from the

   Center, I became aware that he used his work email-to which I have access as Executive

   Director-to pledge contributions to Republican legislators. A true and accurate copy of these

   emails, SWVHEC23490-23491, has been attached hereto as Exhibit 44.

   80.     I am aware that Senator Carrico is a legislator with the Republican Party. He is also the

   Chairman. of the Executive Committee and has worked tirelessly to help the Center as Chairman

   since July of 2015. Senator Carrico has been a member of the Board of Trustees since 2002. I

   recall expressing my appreciation and support for Senator Carrico. However, this appreciation

   concerned Senator Carrico' s work and interest in the Center and not his political affiliation.

   81.     My license plate has the letter "G" on it. To me, this refers to "Governor," which is a

   personal, good-humroed joke that I work for the Governor as an agency head. I did not request

   the license plate to connote my affiliation with the Republican Party, which is commonly known

   as the "Grand Ole Party," or "GOP." I have never told anyone that "G" refers to any affiliation

   with the Republican Party. That I have to spell this out in a declaration as part of a federal

   lawsuit is bizarre.

   82.     I have never made remarks at the Center that individuals who identified as Democrats or

  liberals "belonged to the wrong party."

  83.     I have never shared with Carmack a story about "needling," as described in Paragraph 13

  of his Amended Complaint.




                                                   19
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 19 of 21 Pageid#: 398
          I declare under penalty of perjury that the laws of the United States of America that the

   foregoing is true and correct. Executed on this 3rd day of April, 2019.




                                                       David Matlock




                                                 20
Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 20 of 21 Pageid#: 399
          I declare under penalty of perjury that the laws of the United States of America that the

   foregoing is true and correct. Executed on this 3rd day of April, 2019.




                                                       David Matlock




                                                 20


Case 1:18-cv-00031-MFU-PMS Document 64-1 Filed 04/03/19 Page 21 of 21 Pageid#: 400
